DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered. 
3. 	As directed by the amendment: claims 1-2 and 11-14  have been amended, no claims have been canceled, and no claims have been added. Thus, claims 1-20 are currently pending in this application, claims 4-7 and 18-20 remain withdrawn from the consideration.
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compressor wheel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
5.	In light of Applicant’s Amendment of 05/31/2022, the objection to the claims 1-3 and 8-17 set forth in the Office Action of 02/28/2022, is hereby withdrawn.
Claim Rejections - 35 USC § 112
6.	In light of Applicant's Amendment of 05/31/2022, the rejection of claims 1-3, 8-12 and 14-15 under 35 U.S.C. §112, second paragraph, set forth in the Office Action of 02/28/2022, is hereby withdrawn.
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 3 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is vague and indefinite because it sets forth “the turbocharger case is adapted to receive a shaft that couples the turbine to the compressor”. As presently worded, it is unclear whether the claim is attempting to require a separate, distinct shaft or further defines the “shaft of the turbocharger”, as recited in lines 10-11 of claim 1, or something else. Applicant is required to clarify or to revise the claimed limitation.
Claim 11 is vague and indefinite because it sets forth “the  second region is between the first and  third regions along a central axis of rotation of a shaft coupling the compressor wheel to the turbine wheel”. As presently worded, it is unclear whether the claim is attempting to require a separate, distinct shaft or further defines the “shaft of the turbocharger”, as recited in lines 10-11 of claim 1, or something else. Applicant is required to clarify or to revise the claimed limitation.
Claim 12 is vague and indefinite because it sets forth “the lattice structure extends to at least partially encircle a central axis of rotation of a shaft of the turbocharger”. As presently worded, it is unclear whether the claim is attempting to require a separate, distinct shaft or further defines the “shaft of the turbocharger”, as recited in lines 10-11 of claim 1, or something else. Applicant is required to clarify or to revise the claimed limitation.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (hereinafter “Parker”) (Pub. No.: US 2016/0069208 A1) in view of Martin (Pub. No.: US 2019/0271237 A1), and further in view of Vardhana et al. (hereinafter “Vardhana”) (Pub. No.: US 2015/0322850 A1).
Regarding claims 1 and 2, Parker discloses an apparatus (turbocharger) for an engine, as discussed in Paragraphs [0004] and [0058]. 
Particularly, with reference to annotated Figure 1, Parker illustrates a known variable geometry turbocharger having a housing comprised of a variable geometry turbine housing 1 and a compressor housing 2 interconnected by a central bearing housing 3. In this disclosure, in Paragraph [0057], Parker performs that: a turbocharger shaft 4 extends from the turbine housing 1 to the compressor housing 2 through the bearing housing 3. A turbine wheel 5 is mounted on one end of the shaft 4 for rotation within the turbine housing 1, and a compressor wheel 6 is mounted on the other end of the shaft 4 for rotation within the compressor housing 2. The shaft 4 rotates about turbocharger axis 4a on bearing assemblies located in the bearing housing 3.
Essentially, Parker’s turbocharger is designed such that an integrated turbocharger case, which is consisting of the turbine housing 1, compressor housing 2 and bearing housing 3, is undoubtedly housing each of a turbine 5 of a turbocharger and a bearing or bearing assembly of the turbocharger, as instantly claimed. 
Especially, in Paragraph [0059], Parker notes: The nozzle ring 11 supports an array of circumferentially and equally spaced inlet vanes 14 each of which extends across the inlet passage 9. The vanes 14 are orientated to deflect gas flowing through the inlet passage 9 towards the direction of rotation of the turbine wheel 5. 
Further, in Paragraph [0061], Parker details that the nozzle ring 11 has axially extending radially inner and outer annular flanges 17 and 18 that extend into an annular cavity 19 provided in the turbine housing 1. As best seen immediately below, Parker evidently illustrates as how the nozzle ring 11 is being integrated into the turbocharger case while being located between the turbine portion and the bearing, and a turbine wheel, as instantly claimed. 
Parker then goes on to describe how the turbine housing 55 has been produced so as to be essentially hollow in both the turbine inlet volute and axial outlet region of the turbine 54 and the hollow then filled with the deformable, energy absorbing material 56. In this way the energy absorbing material 56 can be shielded from the very high operating temperatures of gases flowing through the turbine (see Paragraph [0073]).

    PNG
    media_image1.png
    640
    696
    media_image1.png
    Greyscale

Furthermore, in Paragraph [0074], Parker teaches: The boundary regions may be irregular in form, or may have a more regular, repeating structure. They may be defined by surface roughening of the walls of the hollowed regions of the compressor housing into which the deformable, energy absorbing material is provided. The interfacial regions may be defined by any appropriate formation or projection, such as a series of fingers, roots or webs extending from the hollow wall surfaces. Such formations could, for example, be produced during casting of the turbine housing.


    PNG
    media_image2.png
    394
    568
    media_image2.png
    Greyscale

Likewise, in Paragraph [0081], Parker also specifies: With regard to materials from which the deformable/energy absorbing material may be formed, it is anticipated that metal foams of open or closed cell structure would be particularly suitable. Such porous materials may incorporate a regular or substantially regular cellular or porous material, or the porous materials may incorporate irregularly cellular or porous materials in which the size/shape/density of cells or pores varies throughout the material structure. Moreover, the variation may be graded or repeated in subsections throughout the material or may be essentially random.
In fact, Parker is certainly performing as how the turbocharger case, which is comprised of the variable geometry turbine housing 1 and compressor housing 2,  having one or more regions of the turbocharger case defining a cellular structure. 

    PNG
    media_image3.png
    640
    783
    media_image3.png
    Greyscale

Still further, as best seen immediately above, one skilled in the art would surely recognize as how the one or more regions include a first region R1 positioned adjacent to a compressor wheel 6, a second region R2 positioned around a shaft 4 of the turbocharger, and a third region R3 positioned adjacent to the nozzle ring 11 and the turbine wheel 5, and between a central axis 4a of the turbine T5 and an outer radial edge of the turbine wheel that is defined by the outer contour profile of the turbine wheel 5, otherwise, the system cannot normally operate.
Although Parker discloses most of the limitations of the claim, he is silent as to the fact that the turbocharger case having a solid structure except for one or more regions and/or the one or more regions being formed as a lattice structure.
Nonetheless, the use of a housing that is composed of a solid wall structure and a lattice structure is notoriously well-known in the art, as taught by Martin.
Martin in the same field of endeavor demonstrates a casing that comprises an annular inner wall and an annular outer wall, each extending along the axial direction, with the outer wall radially spaced apart from the inner wall. Notably,  as stated in Abstract, Martin successfully performs as how: the casing comprises an auxetic structure extending from the inner wall to the outer wall, wherein the auxetic structure includes a plurality of lattice elements, each lattice element extending radially from the inner wall to the outer wall and circumferentially along the circumferential direction. Each of the plurality of lattice elements is spaced apart from one another along the axial direction. At least one aperture is defined in the auxetic structure for a flow of fluid from one portion of the auxetic structure to another portion of the auxetic structure. Further, the inner wall, outer wall, and auxetic structure are integrally formed as a single monolithic component. 
Specifically, in Paragraph [0023], Martin teaches: The present subject matter is generally directed to a casing and a method for additively manufacturing the casing. The casing described herein is an integral structure that includes an axially extending annular inner wall, an axially extending annular outer wall that is radially spaced apart from the inner wall, and a lattice structure extending from the inner wall to the outer wall. The lattice structure includes a plurality of lattice elements that each extend circumferentially from the inner wall to the outer wall and are axially spaced apart from one another. Preferably, the lattice structure is an auxetic lattice structure, and the casing is a casing of a gas turbine engine. In particular embodiments, each lattice elements defines an aperture therein to thereby define a fluid flow path through the lattice structure. In still other embodiments, the lattice structure varies axially such that the casing has different thermal characteristics along the axial direction. 

Martin more clearly describes the methodology of using the lattice structure, wherein, as discussed in Paragraph [0024]: By integrating the various portions of the casing into a single piece structure, the casing can be thermally matched to adjacent components, e.g., to reduce differences in thermal growth between adjacent components and thereby maintain clearances between the casing and such components. Further, the casing can be thermally matched globally, i.e., as a whole, or locally, i.e., one segment or section of the casing can be thermally matched to an adjacent component while another segment or section of the casing is thermally matched to its adjacent component. Such thermal matching may improve axisymmetric and non-axisymmetric steady-state and transient clearances in compressor and turbine sections of gas turbine engines, which can reduce the transient loss of component efficiencies, reduce transient temperatures throughout the engine, reduce the tendency for rotor blade tip rubs, and/or reduce steady-state operating clearances. Further, the casing described herein may reduce the need for active clearance control systems and/or other less efficient means of controlling the thermal expansion of the casing. Moreover, by additively manufacturing the casing, the casing can be thermally tuned to specific engines, to specific engine modules, and/or to specific compressor and/or turbine stages without appreciably impacting the weight, cost, supply chain delivery schedule, or certification of the casing. The additively manufactured casing also may incorporate one or more cooling and/or cooling air distribution schemes, recirculating tip treatment schemes, and/or dust removal schemes, such as cyclonic cooling air cleaners.
Then, in Paragraph [0034], Martin explicitly teaches that: the lattice structure 106 may be tuned to respond to mechanical loads transmitted across or along an axial length of the casing 100 and to respond to pressure loads and thermal growth, e.g., to tightly control rotor tip clearances. The outer wall 102, inner wall 104, and lattice structure 106 are integrally formed as a single monolithic component.
However, most importantly in Martin is his specific structure and/or arrangement that allows the casing 100 to be integrally formed and include a variety of features not possible when using prior manufacturing methods (see Paragraph [0035]).
In fact, Martin’s casing certainly utilizes both a solid structure and a lattice structure, as instantly claimed.
Consequently, in light of these advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a lattice structure and a solid structure in a casing, as taught by Martin, to the apparatus of Parker, in order to provide a light weight component and to further provide a variety of manufacturing advantages, including ease of manufacturing, reduced cost, greater accuracy, as motivated by Martin in Paragraph [0047]. 
Thus modified, one skilled in the art would have been surely appraised to further provide the turbocharger case having a solid structure except for one or more regions and/or to further provide the one or more regions being formed as a lattice structure, as instantly claimed.
Although the combination of Parker and Martin discloses the vast majority of the Applicant’s claimed invention, it is still silent as to the fact that the turbocharger case being a monolithic turbocharger case.
Nonetheless, turbocharger cases having the claimed structure and being monolithic are notoriously well-known in the art, as taught by Vardhana.
Vardhana in the same field of endeavor teaches another apparatus, wherein, as stated in claim 5, the compressor casing and the turbine casing are formed together as one undivided, monolithic turbocharger casing.
In addition, in Paragraph [0045], Vardhana explicitly teaches: An interface between the air inlet and the blower casing may be continuous without any joints, coupling flanges, or mechanical couplers. The compressor casing is formed together as one piece. For example, the compressor casing may be manufactured by a single casting to form only one, single, monolithic, continuous and unitary part without detachable joints or components. Having an integrated compressor casing without joints or coupling interfaces may reduce the number of reduced-strength points. As a result, the compressor casing durability may be relatively higher than it otherwise would be. Additionally, the compressor casing may have increased containment capability in the event of a compressor wheel burst event.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a monolithic turbocharger casing, as taught by Vardhana, in the Parker/Martin apparatus, in order to provide a single, monolithic, continuous and unitary case without detachable joints or components, as motivated by Vardhana in Paragraph [0045].
Thus modified, one skilled in the art would have been reasonably appraised to further provide the turbocharger case as a single structure entirely enclosing the turbine and bearing without any joints or seams while the turbocharger case would be further abutting a compressor case that houses a compressor of the turbocharger, wherein the third region R3 would be further extending substantially between an outer wall of the turbocharger case and the shaft 4 turbocharger, as instantly claimed.
Regarding the claimed limitation, namely “the turbocharger case is a three- dimensional (3D) printed structure”, the Examiner notes that this limitation has been treated as a product by process limitation. It should be noted that the patentability of a product does not depend on its method of production (i.e. method steps of assembling and/or forming). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113). 
Regarding claim 3, Parker, Martin and Vardhana substantially disclose the apparatus, as claimed and detailed above. 

    PNG
    media_image4.png
    640
    655
    media_image4.png
    Greyscale

Additionally, in Paragraph [0004], Parker especially teaches: Turbochargers are well known devices for supplying air to the intake of an internal combustion engine at pressures above atmospheric pressure (boost pressures). A conventional turbocharger essentially comprises a housing in which is provided an exhaust gas driven turbine wheel mounted on a rotatable shaft connected downstream of an engine outlet manifold. A compressor impeller wheel is mounted on the opposite end of the shaft such that rotation of the turbine wheel drives rotation of the impeller wheel. In this application of a compressor, the impeller wheel delivers compressed air to the engine intake manifold. The turbocharger shaft is conventionally supported by journal and thrust bearings, including appropriate lubricating systems. 
As such, according to the combination, one skilled in the art would surely recognize that the turbocharger case is being adapted to receive a shaft 4 that couples the turbine T5 to the compressor C6 and/or the bearing or bearing assembly is being positioned adjacent to the shaft, as instantly claimed. 
Moreover, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "... adapted to receive…”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).

13.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Martin, and further in view of Vardhana, and further in view of Xu (Pub. No.: US 2017/0363007 A1)
Regarding claims 11 and 12, Parker, Martin and Vardhana substantially disclose the apparatus, as claimed and detailed above. 
Additionally, in Paragraph [0004], Parker specifically notes that a compressor impeller wheel is mounted on the opposite end of the shaft such that rotation of the turbine wheel drives rotation of the impeller wheel. 

    PNG
    media_image5.png
    640
    783
    media_image5.png
    Greyscale

As depicted in annotated Figure 1, Parker explicitly exhibits as how the second region R2 is located between the first R1 and third R3 regions along a central axis 4a of rotation of the shaft 4 coupling the compressor wheel 6 to the turbine wheel 5, the central axis 4a of rotation of the shaft 4 being coaxial with the central axis of the turbine T5, as instantly claimed.
In this disclosure, Parker especially teaches: With regard to materials from which the deformable/energy absorbing material may be formed, it is anticipated that metal foams of open or closed cell structure would be particularly suitable. Such porous materials may incorporate a regular or substantially regular cellular or porous material, or the porous materials may incorporate irregularly cellular or porous materials in which the size/shape/density of cells or pores varies throughout the material structure (see Paragraph [0081]). 
The combination of Parker / Martin/ Vardhana does not explicitly specifics of the  lattice structure.
Nonetheless, Xu in the same field of endeavor exhibits as how a wall and a vascular engineered lattice structure being formed inside of the wall.
Specifically, in Paragraph [0067], Xu demonstrates that the specific design and configuration of the vascular engineered lattice structure can be tailored to the specific cooling and structural needs of any given gas turbine engine component. 

    PNG
    media_image6.png
    627
    588
    media_image6.png
    Greyscale

Xu describes the methodology of using the vascular engineered lattice structure 180 that extends between a first wall section 182 and a second wall section 184 of a component 50 later in the disclosure, and even specifically discloses that the vascular engineered lattice structure 180 includes a thickness T between the first wall section 182 and the second wall section 184, wherein the thickness T can be any dimension (see Paragraph [0068]). As stated in Paragraph [0070], the lattice structure 80 or the vascular engineered lattice structure 180 can be manufactured by using a variety of manufacturing techniques. 
Furthermore, as best seen immediately above, Xu evidently illustrates as how the lattice structure includes a 3D grid of parallel and intersecting lines of material forming open pores.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of the lattice structure that includes a 3D grid of parallel and intersecting lines, as taught by Xu, to the apparatus of Parker/Martin/Vardhana, in order to provide effective localized cooling, as motivated by Xu in Paragraph [0043]. 
Thus modified, one skilled in the art would have been surely appraised that the lattice structure would be further including a 3D grid of parallel and intersecting lines of material forming open pores and/or the lattice structure would be further extending to at least partially encircle a central axis of rotation of a shaft of the turbocharger, the central axis of rotation of the shaft being coaxial with the central axis of the turbine, as instantly claimed.
14.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Martin, and further in view of Vardhana, and further in view of Han et al. (hereinafter “Han”) (Pub. No.: US 2018/0156064 A1).
Regarding claim 8, Parker, Martin and Vardhana substantially disclose the apparatus, as claimed and detailed above. 
Specifically, Martin, in Paragraph [0056], then goes on to describe that: It will be appreciated that the lattice structure 106 conducts heat from the inner wall 104, which is adjacent the combustion gases 66, along the lattice elements 114 to the outer wall 102. The heat conduction along the lattice structure 106 affects how much the outer wall 102 thermally expands and its resistance to thermal growth of the inner wall 104. Varying the lattice structure 106 thereby affects how much heat is conducted along the lattice elements 114, which, in turn, affects the thermal response of the outer wall 102.
Although the combination of Parker, Martin and Vardhana discloses the vast majority of Applicant’s claimed elements, it is still silent as to the specifics regarding a thermal isolation barrier. 
Nonetheless, the use of a thermal isolation barrier in a turbocharger is notoriously well known in the art, as taught by Han. Han in the same field of endeavor teaches another turbocharger that includes a turbine wheel 46 disposed within a turbine housing 48, a compressor wheel 52 disposed within a compressor housing 54, and a shaft 38 passing through a bearing housing 62 and operably connected to the turbine wheel 46 and the compressor wheel 52 (see Paragraph [0028]). 
Han successfully demonstrates a heat shield 80 that is disposed about the shaft 38 in a position between the bearing housing 62 and the turbine wheel 46. As shown in annotated Figure 3, Han evidently illustrates as how the heat shield 80 being proximate to or contiguous with one or more of the turbine housing 48 and the bearing housing at one or more locations. In particular, in Paragraph [0019], Han states that the heat shield 80 increases the efficiency of the turbine wheel 46 by preventing heat loss and maximizing the conversion of thermal energy into additional kinetic energy.
Furthermore, in Paragraph [0024], Han explicitly teaches: Provided herein are heat shields 80 including thermal barrier coatings (TBC) which impart enhanced heat management to turbochargers 34 and engines 10. Enhanced heat management can include one or more of increased heat retention by the turbine portion (e.g., turbine wheel 46 and turbine housing 48) of a turbocharger 34, reduced or eliminated heat transfer to the compressor portion (e.g., compressor wheel 52 and compressor housing 54) of a turbocharger 34, reduced or eliminated heat transfer to the bearing portion (e.g., bearing system 58 and bearing housing 62) of a turbocharger 34, and reduced oil coking within the turbocharger.

    PNG
    media_image7.png
    512
    767
    media_image7.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a heat shield, as taught by Han, in the Parker/Martin/ Vardhana turbocharger, in order to increase the efficiency of the turbine wheel by preventing heat loss and maximizing the conversion of thermal energy into additional kinetic energy, as motivated by Han in Paragraph [0019].
Thus modified, one skilled in the art would have been reasonably appraised that a thermal isolation barrier would be further at least partially positioned between a turbine wheel of the turbine and the bearing, as instantly claimed. 
15.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Martin, and further in view of Vardhana, as evidenced by Mulloy et al.  (hereinafter “Mulloy”) (Pub. No.: US 2006/0010864 A1).
Regarding claim 9, Parker, Martin and Vardhana substantially disclose the apparatus, as claimed and detailed above. 
Additionally, in Paragraph [0059], Parker specifically teaches: The nozzle ring 11 supports an array of circumferentially and equally spaced inlet vanes 14 each of which extends across the inlet passage 9. The vanes 14 are orientated to deflect gas flowing through the inlet passage 9 towards the direction of rotation of the turbine wheel 5. When the nozzle ring 11 is proximate to the annular shroud 12, the vanes 14 project through suitably configured slots in the shroud 12, into the recess 13. Additionally, in Paragraph [0004], Parker expressly states that turbochargers are well known devices for supplying air to the intake of an internal combustion engine at pressures above atmospheric pressure (boost pressures).
Further, it is notoriously well-known fact that the nozzle ring includes one or more stationary vanes, as evidenced by Mulloy. Clearly, Mulloy evidently illustrates as how a plurality of guide vanes being fixed with the nozzle ring, as stated in claim 34. 
Mulloy teaches that a turbocharger nozzle ring is generally utilized to guide exhaust gas through the turbine stage in order to control the engine air flow delivered via the turbocharger compressor stage (see Paragraph [0025]). Further, in Paragraph [0026], Mulloy explicitly teaches: An array of nozzle vanes 10 extend through slots in the nozzle ring 8 across the inlet passageway 6 from a vane support ring 11 which is mounted on support pins 12. The arrangement is such that the degree to which the vanes 10 extend across the inlet passageway 6 is controllable independently of the nozzle ring 8 and will not be described in detail here.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using stationary or guide vanes at a nozzle ring, as taught by Mulloy, in the Parker/Martin/ Vardhana apparatus, in order to further control the engine air flow, as motivated by Mulloy in Paragraph [0025]. 
As such, according to the combination, one skilled in the art would surely be appraised that the nozzle ring would be further including one or more stationary vanes and/or at least one vane of the stationary vanes would be further defining one or more injection ports, as instantly claimed. 
Regarding claim 10, Parker, Martin, Vardhana and Mulloy substantially disclose the apparatus, as claimed and detailed above. Additionally, in Paragraph [0004], Parker specifically states that turbochargers are being well known devices for supplying air to the intake of an internal combustion engine at pressures above atmospheric pressure (boost pressures). More specifically, Parker further notes: The turbine housing 1 defines an inlet volute 7 to which gas from an internal combustion engine (not shown) is delivered. The exhaust gas flows from the inlet volute 7 to an axial outlet passage 8 via an annular inlet passage 9 and the turbine wheel 5. The inlet passage 9 is defined on one side by a face 10 of a radial wall of a movable annular wall member 11, commonly referred to as a "nozzle ring", and on the opposite side by an annular shroud 12 which forms the wall of the inlet passage 9 facing the nozzle ring 11. The shroud 12 covers the opening of an annular recess 13 in the turbine housing 1.
As such, the Examiner must assert that the turbocharger case surely defines a conduit configured to route gas from an air supply system to at least one of the one or more injection ports, otherwise, the system cannot normally operate. 
Moreover, with specific regard to functional limitations directed towards the intended use of the apparatus, namely "…to route gas from an air supply system to at least one of the one or more injection ports”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Allowable Subject Matter
16. 	Claims 13-17 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record does not teach or fairly suggest the subject matter which was indicated as allowable previously. 
Furthermore, independent claim 13 has been amended to disclose that the targeted water cooling system includes a continuous cooling passage passing through cut-outs formed on a wall of the seamless turbocharger case, the continuous cooling passage being radially symmetric around the central axis of the turbine. Specifically, the prior art of record neither discloses nor makes obvious the structure of the turbocharger comprising: a seamless turbocharger case housing each of the turbine, the shaft, and at least one bearing; and a targeted water cooling system that is integrated into the seamless turbocharger case, wherein the seamless turbocharger case including a lattice structured portion at least radially between the volute and a central axis of the turbine; and further including a thermal isolation barrier, which is positioned at the interface while being positioned adjacent the lattice structured portion and integrated into the seamless turbocharger case, and wherein the targeted water cooling system includes a continuous cooling passage passing through cut-outs formed on a wall of the seamless turbocharger case, the continuous cooling passage being radially symmetric around the central axis of the turbine in combination with all limitations of the independent claim 13.
Several other searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all the claimed limitations of the instant independent claim(s). As a result the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Response to Arguments
17. 	Applicant's arguments with respect to the claims have been considered but are
moot because the arguments do not apply to the combination of references being used
in the current rejection. Further, the Examiner notes that the newly applied reference
addresses the applicant's arguments as set forth in the above rejections.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

/LILYA PEKARSKAYA/Examiner, Art Unit 3746